Citation Nr: 1208108	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent, for the period beginning March 12, 2010, for degenerative joint disease of the lumbar spine.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, depressive disorder, and dysthymia.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 and from February 1975 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In July 2010, the Board issued a decision in which it denied a disability evaluation in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine for the period prior to May 12, 2006, and for the period beginning December 1, 2007 to March 12, 2010.  The Board granted entitlement to a separate 10 percent disability evaluation for right-sided mild incomplete paralysis of the sciatic nerve.  The Board remanded the issue concerning the appropriate rating for the service-connected low back disability for the period since March 12, 2010.  The Board also remanded a claim to reopen service connection for PTSD and a claim for service connection for an acquired psychiatric disorder other than PTSD.  

In July 2010, the RO implemented the Board's decision and assigned an initial 10 percent evaluation for right sided mild incomplete paralysis effective December 30, 2004.  The Veteran has not appealed that determination.  

In October 2011, after substantial completion of the requested development on remand, the RO issued a supplemental statement of the case in which it continued the denial of the claims.  In November 2011, the appellant submitted additional evidence to the Board pertaining to the claim for an increased rating for the service-connected low back disability.  In February 2012, the Veteran's accredited service representative submitted a waiver of initial AOJ consideration of the recently-submitted evidence.  

Additionally, the Board herein finds that a September 2001 RO decision that denied service connection for PTSD is non-final.  Hence, the Board will consider the issue on the merits and has recharacterized the issue on appeal to include consideration of an acquired psychiatric disorder.  

Finally, the Veteran is unemployed and her accredited representative contends that a VA examiner failed to consider whether the Veteran was unemployed due to service-connected disabilities, allowing for an award of a total disability rating based on individual unemployability (TDIU).  The Board notes that entitlement to TDIU was denied in an unappealed November 2007 decision.  While TDIU can be a component of an increased rating claim on appeal, as the Veteran has other service-connected disabilities not on appeal before the Board, the Board finds that the issue of entitlement to TDIU is best addressed by the Agency of Original Jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, this issue is referred to the AOJ for additional development.  



FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine is not manifested by limitation of flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the prior twelve months.  

2.  While the Veteran's service-connected low back disability is productive of neurologic impairment affecting the right lower extremity, neurologic impairment affecting the left lower extremity is not shown.  

3.  The weight of the competent, credible, and probative evidence of record does not support a finding of a current diagnosis of PTSD.  

4.  An acquired psychiatric disorder, variously diagnosed as an anxiety disorder, depressive disorder, and dysthymia was not shown in service, nor was psychosis shown during the first post-service year, and the weight of the probative evidence of record is against a finding of an etiological link between a claimed acquired psychiatric disorder and the Veteran's periods of service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for the period since March 12, 2010, for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.16, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242, 5243, 5292 (2011).  

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, an anxiety disorder, depressive disorder, and dysthymia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, in July and August 2004 letters issued prior to the adjudication of the claim for an increased rating for service-connected degenerative joint disease of the lumbar spine, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for an increased rating and explained VA's duties to assist him in obtaining evidence relevant to the claims.  There are particular notice requirement with respect to claims for PTSD based on military sexual trauma.  Specifically, an appellant must be notified that evidence from other sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the PTSD stressor.  Here, an October 1999 letter notified the Veteran of the pertinent evidence to identify or submit in support of her claim.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA and private outpatient treatment records and those records have been obtained.  She has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA examinations in October 2003 and January 2011 with respect to the claim for service connection for an acquired psychiatric disorder and in December 2010, with respect to the claim for an increased rating for degenerative joint disease of the lumbar spine.  The examination reports reflects consideration of the Veteran's claims folder, her current complaints, and includes appropriate examination findings and diagnoses and opinions consistent with the evidence of record.  The Board therefore concludes that the examinations are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2 (2010).  

In the Written Brief Presentation, the Veteran's accredited service representative contends that "it would seem plausible" that the Veteran's service-connected disabilities somehow aggravated her psychiatric disability.  Therefore, the representative contends that the matter should be remanded for additional examination.  The Board disagrees.  It is widely accepted that once a Veteran makes a claim for a disability as a result of in-service occurrence or aggravation of disease or injury, VA's duty to assist attached to the investigation of all possible causes of that disability, including those unknown to the Veteran.  See Schroeder v. West, 212 F.3d 1265, 1267 (Fed. Cir. 2000).  Here, until suggested in the Written Brief Presentation, there was no suggestion in the record that any psychiatric disability was caused or aggravated by a service-connected disability.  Thus, there is no cause to remand the matter for additional examination.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009)(The Board is not required to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision.)  Should the Veteran have an honest belief, however, that any psychiatric disability is caused by or aggravated by a service-connected disability, she is of course free to file a claim with the RO.  

In addition, the representative also contends that remand is warranted for the claim for an increased rating for degenerative joint disease of the lumbar spine because the December 2010 VA examiner failed to consider functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App.  202 (1995).  As discussed below, however, the examiner did consider pain on motion and functional loss.  Thus, remanding the claim for additional examination is not required.  

Therefore, VA's duties to notify and assist have been met and the Board will address the merits of the claims.


II.  Evaluation of Degenerative Joint Disease Lumbar Spine Since March 12, 2010

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The RO granted service connection for degenerative joint disease of the lumbar spine with limitation of motion in a July 2003 rating decision.  At that time, a 10 percent evaluation was assigned for the period prior to February 20, 2003, and a 20 percent evaluation was assigned for the period beginning February 20, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  In October 2003 the Veteran filed a claim for an increased evaluation for her back disorder.  In the rating decision on appeal, dated in January 2005, the rating of 20 percent disabling for the Veteran's degenerative joint disease of the lumbar spine with limitation of motion was continued at 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Subsequently, in a rating decision dated in May 2008, the Veteran was awarded a temporary 100 percent evaluation for the period beginning May 12, 2006 to prior to December 1, 2007, with a 20 percent disabling evaluation following thereafter.  

In the July 2010 decision, the Board denied entitlement to an evaluation in excess of 20 percent disabling for the period prior to May 12, 2006, and in excess of 20 percent disabling for the period beginning December 1, 2007, to March 12, 2010.  The Board granted a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve, for the period prior to June 9, 2008.  Finally, the Board remanded the evaluation of degenerative joint disease of lumbar spine for the period since March 12, 2010 for a VA examination to obtain evidence of a possible worsening of disability.  

Evidence received includes a March 12, 2010 private medical record which shows that the Veteran received a lumbar epidural at L5-S1.  

She underwent a VA examination in December 2010.  At such time, she described daily, severe, low back pain that was worse with cold weather, prolonged sitting, or prolonged walking.  There was also radiating pain going down her right leg.  The examiner reported that there were no incapacitating episodes due to the spine disability.  On physical examination, there was no evidence of spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  She could perform low back flexion from 0 to 35 degrees, extension from 0-5 degrees, left lateral flexion from 0-20 degrees, left lateral rotation from 0-15 degrees, right lateral flexion from 0-20 degrees, and right lateral rotation from 0-15 degrees.  While there was objective evidence of pain on motion, there was no limitation of motion after three repetitions.  The diagnosis was lumbar spine degenerative disc disease.  The examiner noted that the disability caused moderate effects on her ability to conduct chores, shopping, and driving, severe effects on exercise, and mild effects on recreation.  Finally, the examiner noted that the condition would prevent physical but not sedentary employment.   

The Veteran submitted private treatment for 2011.  They reveal treatment for lumbar degenerative disc disease with radiculopathy.  They includes reports of pain across the back and down the right side.  They show treatment with a caudal catheter epidural.  Of concern, however, they also reveal the Veteran's hand written notes in which she inserts the word "left" to describe "right leg pain."  She also adds that she has "nerve damage of back", fatigue, constipation, bladder incontinence, and urinary frequency.  

As noted in its July 2010 Board decision, the regulations used to evaluate diseases and injuries of the spine have changed twice, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a  (Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  As the Veteran filed for an increased evaluation for degenerative joint disease of the lumbar spine after the implementation of the revised regulations only the most recent regulations will be examined. 

Under the revised regulations, the Veteran's degenerative disc disease of the lumbar spine was evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.  This General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire spine.   

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40 , 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Another potentially applicable Diagnostic Code is Diagnostic Code 5243 for intervertebral disc syndrome.  Under Diagnostic Code 5243, a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  That Diagnostic Code also provides an alternative method for evaluating intervertebral disc syndrome by providing for separate evaluations for chronic orthopedic and neurological manifestations along with evaluations for all other disabilities in assigning whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Here, the Board finds that since March 12, 2010, the criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  Here, the Veteran's lumbar spine disability limited her back flexion to 35 degrees.  Even after considering the reports of pain, it was not shown to result in additional functional loss, thus the criteria for the next higher rating is not nearly approximated.  The Board finds it significant that repeated testing of range of motion did not result in any additional lost motion.  Additionally, the next higher rating is warranted when there is favorable ankylosis of the entire thoracolumbar spine.  Here, there is no suggestion in the record that the disability results in ankylosis.  

Moreover, there remains no medical evidence documenting any incapacitating episodes.  Thus, a higher rating based on Diagnostic Code 5243 is not warranted.  As regards additional ratings for related neurologic disability, as noted, the Veteran is in receipt of a separate 10 percent rating for right-sided mild incomplete paralysis of the sciatic nerve.  The Board finds that a separate rating is not warranted for left-sided impairment as no left sided neurologic impairment was found on VA examination or in the un-edited version of the private treatment records.  

Finally, the Board is concerned with the editing of the private treatment records by the Veteran.  It appears that she did so only to increase the likelihood of being awarded VA compensation.  If she has the symptoms that she annotated on the private treatment records, she should bring them to the attention of her physician.  Her attempts to do so after the fact only reduce her credibility before the Board.  

The Board finds that the evidence of record does not support submission of the file for extraschedular consideration of the disability ratings at issue.  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.   

After a thorough review of the record, and in particular, the evidence since March 12, 2010, the Board is convinced that the Veteran has not met the first step of Thun as the Board believes that the rating criteria noted within this decision reasonably describes the Veteran's disability levels and the symptomatology of her lumbar spine disability during the time period of this appeal.  Specifically, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's ranges of motion measurements were squarely within the criteria for the assigned rating.  In regard to other symptoms such as pain or other manifestations that may result in incapacitating episodes, the is no evidence to suggest that the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not encompass relevant symptomatology the Veteran may be expected to experience due to her service-connected back disability.  In view of the fact that the Veteran's service-connected back disorder manifests symptoms that are encompassed by the applicable scheduler criteria, no referral for extraschedular consideration is required in this case. 

III.  Acquired Psychiatric Disorder to Include PTSD

In March 1997, the Veteran filed a claim seeking entitlement to service connection for PTSD or for a nervous condition based on alleged physical harassment or sexual assaults during her two periods of active duty service.  Specifically, the Veteran alleged that she was harassed by gay roommates during her first period of service.  She indicated that she reported the events to military police and the criminal investigative division (CID).  During her second period of service, she alleged that an Equal Opportunity Race Relations Officer tried to rape her.  

In a September 2001 decision, the RO denied the claim.  In doing so, the RO found that the Veteran did not have a diagnosis of PTSD based on a verified in-service stressor.  

Evidence before the RO included the Veteran's service treatment and personnel records, the Veteran's lay statements, Social Security Administration (SSA) records, and VA and private outpatient treatment records.   

The service medical records showed no reports or findings of a psychiatric disorder or treatment for a physical or sexual assault.  The service personnel records did not document any decrease in the Veteran's work performance, nor did they verify any of the alleged stressful incidents during service.  The RO contacted the National Personel Records Center (NPRC) and requested CID or other records verifying the in-service assaults.  In a September 2001 response, the NPRC indicated that there was "nothing to verify this incident in the Veteran's records."  

In November 1999, the Veteran indicated that she had a two-year history of treatment for depression.  

An initial VA treatment record in May 1999 noted the Veteran's history of a difficult upbringing, an abusive first marriage, and the Veteran's reports of assaults during service.  She reported that she was nervous all the time, had sleep problems, and had dreams about being sexually assaulted in the service.  The pertinent assessment was depression with anxiety, rule out PTSD, and an Axis II personality disorder.  

SSA records include a private February 2001 psychological evaluation.  At such time, the Veteran reported symptoms consisting of nervousness, depression, sleep problems, fatigue, crying, low energy, and attention deficit.  She reported a history of abuse my her first and second husbands.  As it pertained to her military experience, she reported that she was sexually abused by gay women and a male high ranking sergeant.  She reported that the abuse still affected her and resulted in flashbacks and nightmares.  The pertinent diagnoses were depressive disorder and PTSD.  

As noted, the RO denied the claim in September 2001.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Here, however, within the one-year period during which the Veteran could appeal the decision, the Veteran submitted additional argument and VA received additional relevant evidence.  Significantly, in April 2002, while the Veteran's claim for service connection for a low back disability was pending at the Board, the Veteran submitted a statement in which she reported receiving current treatment for anxiety and depression which she attributed to sexual assaults while in the military.  In addition, a June 1998 VA outpatient treatment record noted that the Veteran had intrusive thoughts regarding incidents of sexual abuse while in the military.  The psychologist's impression was that "she certainly describes a lot of symptoms of recurrent Post Traumatic Stress Disorder."  

The Board finds that the evidence received by VA must be considered as part of the claim that was filed in 1997 because it was received within the 1-year period for initiating  of the September 2001 decision.  See 38 C.F.R. § 3.156(b).  The Board also finds that this evidence is new, in that it was not submitted to agency adjudicators previously, and is material, in that it relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for PTSD.  See 38 C.F.R. § 3.156(a).  Here, the VA treatment record would trigger VA's duty to provide the Veteran a VA examination in connection with the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board further finds that, under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within 1 year of the September 2001 rating decision renders that decision non-final for VA adjudication purposes. See 38 C.F.R. § 3.156(b) ; see also Buie v. Shinseki, 24 Vet. App. 242 (2011).   

Accordingly, even though the issue on appeal was previously characterized as a petition to reopen based on the submission of new and material evidence, the Board will proceed to adjudicate the claim on the merits.  There is no prejudice in the Board doing so as the RO has already considered the claim on the merits.  

Additional evidence received is summarized below.  

VA outpatient treatment records from 1997 noted that the Veteran was the victim of domestic violence and sustained a fractured left ankle.  

A VA psychologist in November 1999 concluded that the Veteran's sole reason for coming in was to get support for a claim and that she was not interested in receiving treatment.  

VA outpatient treatment records in 2000 and 2001 note treatment for generalized anxiety with intermittent panic symptoms and depression, pathological grief over the death of the Veteran's second husband, and an Axis II personality disorder, not otherwise specified, but with histrionic features.  A treatment provider in October 2001 noted that the Veteran appeared to be "victimized all of her life."  

The Veteran underwent a VA examination in October 2003.  At such time, the VA examiner reviewed the Veteran's treatment records and documented a thorough history of treatment with varying diagnoses provided.  The Veteran described a childhood history of always being nervous and having low self esteem.  She reported that she was traumatized by both of her husbands who were physically and emotionally abusive to her.  She described sexual trauma that occurred while she was in the military.  A mental status examination revealed symptoms "consistent with several anxiety disorders."  Regarding PTSD, the examiner noted that she did not meet the diagnostic criteria for PTSD "when looking at the symptoms that are due to the sexual trauma while in the military."  The examiner reported that while she had some problems that she related to the sexual trauma, there was not enough evidence to diagnose her with PTSD.  In addition, the examiner could not conclude that any pre-existing psychiatric disorder was permanently aggravated as a result of the sexual trauma in service.  Rather, the examiner noted that she had several past traumas that were troubling to her.  As to her depression, the examiner reported that it was related to the death of her husband followed by a troubling relationship with her ailing mother and then her mother's death last year.  

VA treatment records in 2003 through 2006 included diagnoses of generalized anxiety disorder, panic disorder, depressive disorder, dysthymic disorder, and rule out PTSD.  Treatment focused primarily on anxiety and depression associated with the loss of loved ones.  Although the records reference sexual trauma in the military, they do not include medical opinions diagnosing PTSD or linking a current psychiatric disability to the Veteran's active military service.  

The Veteran underwent additional VA examination in January 2011.  At such time, the examiner reviewed the Veteran's claims file, DD-214, and VA medical records.  Therein, the Veteran described the in-service history of being surrounded and attacked by gay and lesbian soldiers during her first term of service, being bothered by drill sergeants and an attempted rape by an EEO officer during her second term of service.  She also described her pre- and post-military history.  In describing her marriages, the examiner indicated that her account differed substantially from previous accounts in the record as she omitted discussing physical abuse by both husbands.  The examiner noted that the Veteran had significant post-military stressors including finding her first husband with another woman, witnessing her second husband die in front of her, and being subject to physical abuse by both husbands.  A mental status examination revealed diagnoses of a depressive disorder and anxiety disorder and an Axis II personality disorder.  The examiner noted that she did not meet the criteria for a diagnosis of PTSD and that VA providers had not diagnosed her with such but only "rule out PTSD."  The examiner concluded that the Veteran's diagnosed psychiatric disorders were less likely than not caused by or a result of active military service.  In support of the opinion, the examiner noted the history of pre-service familial problems that resulted in psychiatric treatment, that the Axis I disorders more likely had their onset prior to military service, and that the Axis II personality disorder constituted a long-standing pattern of behavior that was not due to a particular event or events to include the Veteran's active military service.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  
 
Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

Section 3.304(f)(5) governs claims for compensation for PTSD that are based on an in-service personal assault, which includes sexual assault.  The regulation provides that "evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident."  38 C.F.R. §3.304(f)(5); see Patton v. West, 12 Vet. App. 272, 277 (1999).  The types of corroborating evidence include, but are not limited to "records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy."  38 C.F.R. §3.304(f)(5).  

Section 3.304(f)(5) also provides that evidence of changes in behavior following an in-service personal assault can corroborate a veteran's account of the stressor incident.  38 C.F.R. §3.304(f)(5) ; see Bradford v. Nicholson, 20 Vet. App. 200, 204 (2006).  Evidence indicating a change in behavior includes, "but is not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes."  38 C.F.R. §3.304(f)(5) .  In Patton, the Court held that a mental-health professional's post-service examination could be used to establish the occurrence of an in-service stressor where the stressor is a personal assault.  The Court stated: "VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Patton, 12 Vet. App. at 280.  

The Board has considered the evidence of record to specifically include the Veteran's contentions, but finds that the preponderance of the evidence is against the claim.  

First, as regards the claim for PTSD, the weight of the probative evidence does not reveal a current diagnosis of PTSD made in conformance with the DSM-IV.  Rather, while several current psychiatric treatment providers have noted symptoms of PTSD and have considered PTSD as a diagnosis, the evidence shows that she does not have PTSD.  Specifically, other than a singular reference in SSA records to a diagnosis of PTSD, when VA examiners in 2003 and 2011 reviewed the entire record, they found that she did not meet the diagnostic criteria for a diagnosis of PTSD.  The Board finds that these examinations, which include thorough histories and mental status examinations constitute the most probative evidence as to whether the Veteran has a current diagnosis of PTSD.  

The record does reveal that the Veteran is diagnosed with various psychiatric conditions other than PTSD, including anxiety disorders, depression, dysthymia, and personality disorders.  Again, however, the weight of the evidence is against a finding that such were incurred in or aggravated by her two periods of active military service.  Even accepting the Veteran's lay statements that the military sexual trauma occurred as alleged, the evidence does not show that the Veteran was treated for any psychiatric symptoms or diagnosed with a psychiatric disorder during service or upon separation from service.  

In addition, while the VA examiners who reviewed the Veteran's claim also appear to have accepted that the sexual trauma occurred as alleged, they opined that it was less likely that any current psychiatric disorder was related to her periods of active military service.  In this respect, both VA examiners and numerous VA treatment providers noted that the Veteran had a history of significant pre- and post-service stressors that had resulted in her current psychiatric disorders.  They also noted the presence of Axis II personality disorders that were unrelated to her military service.  

In sum, these VA examination opinions constitute the most probative evidence and do not support the claim for VA compensation benefits.  While the Board has considered the Veteran's lay assertions concerning the etiology of her current psychiatric condition, the Board is concerned that the Veteran omitted significant details omitted during the 2011 VA examination regarding the physical abuse suffered by her former husbands.  This fact deminishes her credibility before the Board.  As a result, her lay assertions regarding the etiology of the current disability are not afforded significant probative weight, and, in any event are outweighed by the competent medical opinion evidence of record.  





 
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 20 percent, for the period beginning March 12, 2010, for degenerative joint disease of the lumbar spine is denied.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, an anxiety disorder, a depressive disorder, and dysthymia is denied.  




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


